Order, Supreme Court, New York County (Lew*211is Friedman, J.), entered June 14, 1996, which, inter alia, upon the parties’ respective motions for summary judgment, declared in plaintiff tenant’s favor that it was constructively evicted by defendant landlord, unanimously affirmed, without costs.
Although plaintiff relocated its offices and ceased to actively use the leased space, it continued to pay rent in accordance with the lease after .defendant admittedly refused to negotiate surrender of the space and stated that it would hold plaintiff to the lease for its full term. Under these circumstances, defendant’s entry, removal of plaintiff’s property and commission of acts that fundamentally altered the space, rendering it unusable for any of the purposes allowed under the lease without substantial reconstruction, constituted a constructive eviction (see, Barash v Pennsylvania Term. Real Estate Corp., 26 NY2d 77, 82, 83). Concur—Sullivan, J. P., Milonas, Tom and Andrias, JJ.